Appellate Case: 21-1133    Document: 010110666396   Date Filed: 04/04/2022   Page: 1
                                                              FILED
                                                  United States Court of Appeals
                   UNITED STATES COURT OF APPEALS         Tenth Circuit

                            FOR THE TENTH CIRCUIT                       April 4, 2022
                          _________________________________
                                                                    Christopher M. Wolpert
                                                                        Clerk of Court
     DAVID MONTGOMERY;
     WILLIAM MONTGOMERY,

           Plaintiffs - Appellants,

     v.                                                No. 21-1133
                                              (D.C. No. 1:19-CV-02042-PAB-
     MARK BLILEY; WAYNE                                    MEH)
     LOLOTAI; KEEGAN CARRICK,                           (D. Colo.)

           Defendants - Appellees.
                       _________________________________

                             ORDER AND JUDGMENT *
                          _________________________________

 Before HARTZ, BACHARACH, and CARSON, Circuit Judges.
                 _________________________________

          Two brothers, David and William Montgomery, panhandled on

 medians in Boulder, Colorado. They were questioned by police and cited

 for panhandling on public property. The brothers insisted that the property

 was private, not public. Though the citation was later dismissed, the



 *
      Oral argument would not help us decide the appeal, so we have
 decided the appeal based on the record and the parties’ briefs. See Fed. R.
 App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).

       Our order and judgment does not constitute binding precedent except
 under the doctrines of law of the case, res judicata, and collateral estoppel.
 But the order and judgment may be cited for its persuasive value if
 otherwise appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 21-1133   Document: 010110666396   Date Filed: 04/04/2022   Page: 2



 brothers sued for violation of the Fourth Amendment, claiming that they’d

 been “seized” without reasonable suspicion. 1 The district court granted

 summary judgment to the police officers, and we affirm.

       In granting summary judgment, the district court ruled that the police

 officers were entitled to qualified immunity. For grants of summary

 judgment based on qualified immunity, we conduct de novo review.

 Stonecipher v. Valles, 759 F.3d 1134, 1141 (10th Cir. 2014). This review

 requires us to consider the evidence favorably to the brothers, addressing

 only whether they’ve shown a genuine dispute of material fact and

 entitlement to judgment as a matter of law. Fed. R. Civ. P. 56(a); Zahourek

 Sys. v. Balanced Body Univ., 965 F.3d 1141, 1143 (10th Cir. 2020).

       The brothers’ entitlement to judgment turns on the underlying

 standard for summary judgment on the issue of qualified immunity. Under

 that standard, the brothers had to show the violation of a constitutional

 right that had been clearly established at the time. Medina v. Cram, 252

 F.3d 1124, 1128 (10th Cir. 2001). We need not determine whether the

 underlying right was clearly established because the brothers hadn’t shown

 the violation of a constitutional right.




 1
       The brothers also claimed that they’d been arrested without probable
 cause. This claim was dismissed with prejudice, and the brothers do not
 address this claim in the appeal.
                                        2
Appellate Case: 21-1133   Document: 010110666396    Date Filed: 04/04/2022   Page: 3



       The Fourth Amendment “permits a police officer to ‘stop and briefly

 detain a person for investigative purposes if the officer has a reasonable

 suspicion supported by articulable facts that criminal activity may be

 afoot.’” Donahue v. Wihongi, 948 F.3d 1177, 1188 (10th Cir. 2020)

 (quoting United States v. Sokolow, 490 U.S. 1, 7 (1989)). In our view,

 reasonable suspicion existed.

       The police stopped the brothers based on suspicion that an ordinance

 had prohibited them from panhandling in these medians. The brothers

 insisted that the ordinance didn’t apply because they were standing on

 private property. The brothers may be right about that. But if they were

 standing on private property, they would have been committing trespass in

 violation of another ordinance (Boulder Revised Code § 5–4–3).

       The brothers make three main arguments:

       1.     The district court erred in its explanation.

       2.     The landowner allowed members of the public to stand on the
              medians.

       3.     The stop escalated into an arrest, which required probable cause
              rather than just reasonable suspicion.

 We reject these arguments.

       First, the brothers point to the district court’s discussion of signage

 on the medians. Nearby signs said that the street was private and

 prohibited trespassing. In discussing the signs, the district court said that

 one of the no–trespassing signs was “just north” of one of the brothers

                                        3
Appellate Case: 21-1133   Document: 010110666396   Date Filed: 04/04/2022    Page: 4



 (William). The brothers say that the signage was too far away for a

 reasonable officer to read. But the brothers directed the officers to the

 signs and stated in the complaint that the signs had been “prominently

 attached” to a nearby signpost. R. at 13. And videotape of the incident

 shows that the private nature of the property was clear to the officers at the

 time of the encounter. The police officers thus had a reasonable basis to

 suspect that the brothers were standing on private property.

       Second, the brothers insist that they were just standing on property

 that had been held out to the public. But they were panhandling, and

 nearby signs expressly prohibited solicitation or loitering. So the police

 could reasonably suspect that the brothers were conducting activities

 expressly prohibited by the landowner.

       Finally, the brothers argue that the stop extended into an arrest. But

 they don’t explain this argument. They instead say that they are

 incorporating all of the arguments made by one of the brothers (William)

 in Montgomery v. Brukbacher, Case No. 21–1073. But the brothers don’t

 specify which arguments they’re incorporating or say how they apply. Even

 if we were to credit these arguments, we later rejected William’s argument

 that the police needed probable cause. Montgomery v. Brukbacher, No. 21–

 1073, 2021 WL 4074358, at *3–4 (10th Cir. Sept. 8, 2021) (unpublished).

                                      * * *



                                        4
Appellate Case: 21-1133   Document: 010110666396   Date Filed: 04/04/2022   Page: 5



       The police saw the brothers panhandling. They insisted they were on

 private property. If they were, however, they were committing trespass in

 violation of a city ordinance. The police thus had reasonable suspicion to

 stop the brothers and investigate. Given the presence of reasonable

 suspicion, we affirm the dismissal of the Fourth Amendment claim.

                                        Entered for the Court



                                        Robert E. Bacharach
                                        Circuit Judge




                                        5